DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-7, in the reply filed on 4/21/22 is acknowledged.

Status of Claims
Claims 1-20 are pending in this application. Claims 8-20 having been withdrawn as being directed to a non-elected species. Claims 1-7 have been examined on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "each threaded nut" in the 2nd line of the claim.  There is insufficient antecedent basis for this limitation in the claim. For examinations purposes, “each threaded nut” has been construed as “each nut”. 

Claim 7 recites the limitation "comprising a second set of nuts" in the 1st line of the claim.  There is insufficient antecedent basis for this limitation in the claim. For examinations purposes, “comprising a second set of nuts” has been construed as depending from claim 6.

Claim 7 recites the limitation "each threaded nut" in the 2nd and 3rd lines of the claim.  There is insufficient antecedent basis for this limitation in the claim. For examinations purposes, “each threaded nut” has been construed as “each nut”. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee Tae Won (KR Pub. No. KR 10-0710835 B1), in view of Stubbs (U.S. Pub. No. 2014/0290716 A1).

Referring to claim 1: Lee Tae Won (KR Pub. No. KR 10-0710835 B1) mounting assembly (200 Pages 7 and 8) comprising: a center block (100 Pages 7 and 8); a first bracket (150 Pages 7 and 8) comprising: a first major face (face of 150 shown in Pages 7 and 8); a first set of through holes (150a Page 8) disposed in the first major face (face of 150 shown in Pages 7 and 8); a second bracket (250 Pages 7 and 8) comprising: a second major face (face of 250 Pages 7 and 8 under device not shown); a second set of through holes (210b Page 8) disposed in the second major face (face of 250 Pages 7 and 8 under device not shown); and a fastener (300 Page 8) configured to attach the first bracket (150 Pages 7 and 8)  and the second bracket (250 Pages 7 and 8)  to the center block (100 Pages 7 and 8).
Lee Tae Won is silent on a first minor face connected to the first major face at approximately a 90° angle; and a first set of mounting features disposed in the first minor face; a second minor face connected to the second major face at approximately a 90° angle; and a second set of mounting features disposed in the second minor face. Stubbs (U.S. Pub. No. 2014/0290716 A1), in an analogous invention, teaches a first minor face (210F Fig. 1-A inserted below) connected to a similar configuration first major face (210T Fig. 1-A inserted below) at approximately a 90° angle (See Fig. 1-A inserted below); and a first mounting feature (hole on 210F Fig. 1-A inserted below) disposed in the first minor face (210F Fig. 1-A inserted below); a second minor face (220F Fig. 1-A inserted below) connected to a similar configuration second major face (the underside of 220 Fig. 3A, Face 220B  Fig. 1-A inserted below) at approximately a 90° angle (See Fig. 1-A inserted below); and a second mounting features (holes on Face 220F shown in Fig. 1-A inserted below) disposed in the second minor face (220F Fig. 1-A inserted below). 

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the major faces of Lee Tae Won with the teachings of the minor faces of Stubbs for the purpose of, as it is well known in the art, for additional reinforcement and structural stability. 
The combined references teach the claimed invention but are silent on the set of mounting features (i.e. a plurality of mounting features) on the first and second minor faces.
It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the single mounting feature on each of the first and second minor faces to include an additional mounting feature on each of the first and second surfaces  for the purpose of, as it is known in the art, to accommodate an additional reinforcement to the structure to provide better fixation, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04 (VI)



    PNG
    media_image1.png
    471
    704
    media_image1.png
    Greyscale



Referring to claim 3: The combined references of Lee Tae Won and Stubbs teach the mounting assembly (200 Pages 7 and 8 of Lee Tae Won), wherein the center block (100 Pages 7 and 8 of Lee Tae Won) comprises a generally cylindrical opening (110a and 130a Page 8 of Lee Tae Won) and an attachment passage (110b Page 8 of Lee Tae Won), wherein the attachment passage (110b Page 8 of Lee Tae Won) is configured to receive a portion (Shown assembled in Page 7 of Lee Tae Won) of the fastener (300 Pages 7 and 8 of Lee Tae Won).

Referring to claim 4: The combined references of Lee Tae Won and Stubbs teach the mounting assembly (200 Pages 7 and 8 of Lee Tae Won), wherein the mounting assembly (200 Pages 7 and 8 of Lee Tae Won) is configured to compress (Page 4, Block 8 of Lee Tae Won translation) the center block (100 Pages 7 and 8 of Lee Tae Won).

Referring to claim 5: The combined references of Lee Tae Won and Stubbs teach the mounting assembly (200 Pages 7 and 8 of Lee Tae Won), wherein the first set of mounting features (holes on 210F Fig. 1-A inserted above of Stubbs as modified) comprises a first set of mounting holes (holes on 210F Fig. 1-A inserted above of Stubbs as modified) extending through the first minor face (shown in 210F Fig. 1-A inserted above of Stubbs), and wherein the second set of mounting features (holes on Face 220F shown in Fig. 1-A inserted above of Stubbs as modified) comprises a second set of mounting holes (holes on Face 220F shown in Fig. 1-A inserted above of Stubbs as modified) extending through the second minor face (220F Fig. 1-A inserted above of Stubbs). 

Referring to claim 6: The combined references of Lee Tae Won and Stubbs teach the mounting assembly (200 Page 7) and further comprising a first nut (NA Fig. 1-A inserted above of Stubbs) disposed between the first minor face (210F Fig. 1-A inserted above of Stubbs) of the first bracket (150 Pages 7 and 8 of Lee Tae Won) and the center block (100 Pages 7 and 8 of Lee Tae Won), wherein each threaded nut of the first nut (NA Fig. 1-A inserted above of Stubbs) is aligned with a mounting feature (hole on 210F Fig. 1-A inserted below of Stubbs) of the first set of mounting features (hole on 210F Fig. 1-A inserted below of Stubbs). However, the combined references are silent on the set of nuts (i.e. a plurality of nuts) on the first minor faces.
It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the single nut on the first minor face to include an additional nut on each of the first surfaces since this would allow for a nut of each of the first set of mounting features as modified to provide securement for all of the first set mounting features and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04 (VI). 

Referring to claim 7: The combined references of Lee Tae Won and Stubbs teach the mounting assembly of claim 1 and further comprising a second nut (NB Fig. 1-A inserted above of Stubbs) disposed between the second minor face (220F Fig. 1-A inserted below) of the second bracket (250 Pages 7 and 8 of Lee Tae Won) and the center block (100 Pages 7 and 8 of Lee Tae Won), wherein each threaded nut (NB Fig. 1-A inserted above of Stubbs) of the second nut (NB Fig. 1-A inserted above of Stubbs) is aligned with a mounting feature (hole on 220F Fig. 1-A inserted below of Stubbs) of the second set of mounting features (hole on 220F Fig. 1-A inserted below of Stubbs). However, the combined references are silent on the set of nuts (i.e. a plurality of nuts) on the second minor faces.
It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the single nut on the second minor face to include an additional nut since this would allow for a nut of each of the second set mounting features as modified to provide securement for all of the second set of mounting features and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04 (VI)


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee Tae Won (KR Pub. No. KR 10-0710835 B1) in view of Stubbs (U.S. Pub. No. 2014/0290716 A1) as applied to claim 1 above, and further in view of Parker (U.S. Patent No. 4,575,142 A).

Referring to claim 2: The combined references of Lee Tae Won and Stubbs teach the mounting assembly (200 Pages 7 and 8 of Lee Tae Won) which appears to be capable of clamping onto at least one of a blast nozzle and blast nozzle extension given that it meets the structural limitations as claimed, but are silent on the mounting assembly specifically being configured to clamp onto at least one of a blast nozzle and a blast nozzle extension. Parker (U.S. Patent No. 4,575,142 A), in an analogous invention, teaches a similar configuration mounting assembly (12 Figs. 1-3) configured to clamp onto at least one of a blast nozzle (22 Figs. 1-3) and a blast nozzle extension (Column 1, lines 52-58). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the clamp structure of the combined references of Lee Tae Won and Stubbs that appears to be capable of clamping a blast nozzle or blast nozzle extension to include the teaching of a clamp structure that explicitly is capable of clamping a blast nozzle or blast nozzle extension as taught by Parker since the structures appear similar and since such a structure, is known in the art,  to provide stability when handling high pressure hoses (Column 1, lines 32-34 of Parker).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Whiteford (U.S. Patent No. 1,829,621 A), a device for holding a high-pressure hose.
Duncan (U.S. Patent No. 1,876,718 A), a handle for a hose nozzle.
Bernier (U.S. Patent No. 7,730,588 B1), a fire hose holding apparatus.
Abbott (U.S. Patent No. 4,926,589 A), a blast handle for sand blasting.
Kondo (U.S. Pub. No. 20140/251650 A1), a power tool with an auxiliary handle.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER SOTO whose telephone number is (571)272-8172. The examiner can normally be reached Monday-Friday, 8a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNE M KOZAK can be reached on (571)270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER SOTO
Examiner
Art Unit 3723



/CHRISTOPHER SOTO/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723